Citation Nr: 1444115	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for left ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2012, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for diabetes mellitus and ischemic heart disease/coronary artery disease with status post 4-way bypass were previously on appeal.  However, in a June 2012 rating decision, the RO granted service connection.  These issues in controversy have been resolved and are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with traumatic arthritis in the left ankle.  See May 2012 VA examination, p. 11.  The Veteran contends that he injured his left ankle during an incident in service in which boxes fell on his leg causing injury to his back and leg.  See August 2012 hearing transcript, p. 3.  The Veteran further contends that his left ankle arthritis may be related to his service-connected right ankle disability and/or his service-connected back disability.  See August 2012 hearing transcript, pp. 9 and 13.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is evidence of a current disability and an indication that it may be associated with active service or a service-connected disability, the Board finds a VA examination is necessary to determine whether the Veteran's left ankle arthritis is related to service or secondary to his service-connected right ankle traumatic arthritis and/or his service-connected recurrent lumbosacral strain.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his left ankle arthritis, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of left ankle arthritis.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his left ankle arthritis that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his left ankle arthritis.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide answers to the following questions:

a. The examiner must opine as to whether it is at least as likely as not that the Veteran's left ankle arthritis is etiologically related to or had its onset in service. 

b. The examiner must opine as to whether it is at least as likely as not that the Veteran's left ankle arthritis was caused or aggravated (chronically worsened) by his service-connected right ankle traumatic arthritis.

c. The examiner must opine as to whether it is at least as likely as not that the Veteran's left ankle arthritis was caused or aggravated (chronically worsened) by his service-connected recurrent lumbosacral strain.

d. The examiner must opine as to whether it is at least as likely as not that the Veteran's left ankle arthritis was caused or aggravated (chronically worsened) by the aggregate impact of his service-connected disabilities.

Please note that the examiner must answer both the causation and the aggravation portions of the question or the response will be deemed inadequate.

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



